DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-4, 6-11, 13-18 and 20 have been examined. 
Claims 5, 12 and 19 have been canceled by the Applicant.
Response to Arguments
Applicant's arguments filed on 12/01/2021 have been fully considered but they are not persuasive. 
With respect to U.S.C. 101 rejection, Applicant is of the opinion that “receiving, by the processor, via an application programming interface (APD), from the software program, a request to convert the software license to the cloud software license, the request comprising the identifier of the software vendor and a license identifier, wherein the license identifier corresponds to the software license” recite “unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. However, Examiner respectfully disagrees. 
Examiner notes that limitation “receiving, a request to convert the software license to the cloud software license, the request comprising the identifier of the software vendor and a license identifier, wherein the license identifier corresponds to the software license” is a part of the abstract idea of license/contract conversion and which is a business process that deals with licenses, which are legal agreements, and more specifically involves converting one type of legal agreement into another by .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-4, 6-7 are directed to a method, claims 8-11, 13-14 are directed to a non-transitory computer-readable storage medium, and claims 15-18, 20 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite converting a license/contract. Specifically, the claims recite “receiving . . . a set of rules for converting a . . . license . . . to … license . . . the set of rules to control a conversion of terms . . .; receiving . . . a request to convert the . . . license to the . . . license, the request comprising an identifier of the . . . vendor and a license identifier, wherein the license identifier corresponds to the . . . license; identifying, . . . in view of the received identifier of the . . . vendor and the license Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for converting one type of license into a second type based on rules and in response to a request, and then providing the second type of license to the owner, which is a process that deals with licenses, which are legal agreements, and more specifically involves converting one type of legal agreement into another by changing one or more terms of the agreement. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the use of a software license and a cloud software license in a cloud computing environment, the processor, a graphical user interface, repository, the computer readable storage medium, storage device and application programming interface (API) merely use a computer as a tool to perform an abstract idea. Specifically, the software license and a cloud software license in a cloud computing environment, the processor, the graphical user interface, repository,  the 
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 
           Dependent claims 2-4, 6-7, 9-11, 13-14, 16-18 and 20 further describe the abstract idea of converting a license/contract. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685